On consideration of the Motion for Reconsideration filed by the United States, the Notice of Receipt of Record of Trial and Request for Instructions *662filed by the United States, and the Motion for Leave to File Post-Trial Afiidavit of Trial Defense Counsel filed by the Defense and the various Replies filed by the respective Parties, it is, by the Court, this 12th day of November 1973,
ORDERED:
That the Motion for Reconsideration of this Court’s Order dated October 17, 1973 be, and the same is hereby denied, but,, in light of the fact that the convening authority acted on this record during pendency of the case here, that Order is modified to provide as follows:
The findings of guilty and sentence are set aside. A rehearing may be directed if deemed practicable. The Judge Advocate General, United States Army, shall transmit the record to the convening authority and, in view of the appellate delay, direct him to take the necessary action forthwith.
The motion of appellate defense counsel to file the afiidavit of Captain James P. Nordstrom is granted.